DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jerry K. Mueller, Jr. (Reg. No. 27,576) on November 9th, 2021.
The application has been amended as follows: 
Amend claim 8 as follows:
The apparatus of Claim 28, wherein first and second thermal barrier members are positioned between the heatable blade and the first and second distal ends of the electrically and thermally conductive blade support arms, respectively, to reduce conduction of heat.
Amend claim 22 as follows:
The apparatus of Claim 28, wherein the heated blade operates at a temperature in the range from about 150 C to 250 C.
Amend claim 23 as follows:
The apparatus of Claim 28, wherein the first electrically and thermally conductive blade support shank is one-piece and integral with the first electrically and thermally conductive support arm has a thermal conductivity of at least 1.5 watts/cm-C.
Amend claim 24 as follows:
The apparatus of Claim 28, wherein the second electrically and thermally conductive blade support shank is one-piece and integral with the
Amend claims 25 as follows:
The apparatus of Claim 28, wherein the width (W1) of first and second electrically and thermally conductive blade support arms is in the range from 0.030" to 0.100".
Amend claim 26 as follows:
The apparatus of Claim 28, wherein the thickness (t10) of first and second electrically and thermally conductive blade support arms is in the range from 0.040" to 0.150".
Amend claim 28 as follows: 
An apparatus for 
(a) a handle (34); 
(b) an elongated blade support member (32) having a distal end and a proximal end, and extending from the handle and comprising; 
(i) a first electrically and thermally conductive blade support shank (50), 
(ii) a second electrically and thermally conductive blade support shank (52), 
(iii) and an intervening electrical insulative spacer (56) that electrically isolates the first electrically and thermally conductive blade support shank (50) from the second electrically and thermally conductive blade support shank (52); 
(c) a first electrically and thermally conductive blade support arm (51) having a distal end incorporating a threaded hole (55a) and extending from the 
(d) a second electrically and thermally conductive blade support arm (53) having a distal end incorporating a threaded hole (55b) and extending from the an electrical contact surface; 
(e) a surgically sharp heatable blade (30) having a cutting edge comprising a thermally conductive blade substrate (170), a first layer of electrically insulative material (160) onto which is disposed a second layer a first and second blade heater contact pads (164a and 164b), the surgically sharp heatable blade being mechanically fastened: 
(i) to the first electrically and thermally conductive blade support arm (51) with an intervening first thermally and electrically insulative spacer (62a) and first fastening screw (72a), a first electrically and thermally insulative sleeve (76a) surrounding any exposed portion of the first fastening screw, and a first electrically and thermally insulative washer (74a) positioned between the first fastening screw and the surgically sharp heatable blade; and 
(ii) to a second electrically and thermally conductive blade support arm with an intervening second thermally and electrically insulative spacer (62b) and a second fastening screw (72b), a second electrically and thermally insulative sleeve (76b) surrounding any exposed portion of the second fastening screw, and a second electrically and thermally insulative washer (74b) positioned between the second fastening screw and the surgically sharp heatable blade; 
the first thermally and electrically insulative spacer surmounted by first and third electrical contact pads (64a) and being in electrical communication by a first copper plated via (66a); 
the second thermally and electrically insulative spacer surmounted by second and fourth electrical contact pads (64b), being in electrical communication by a second copper plated via (66b); 
the first and second electrical contact pads on the first and second thermally and electrically insulative spacers being in electrical communication with the first and second blade heater contact pads;
the third and fourth electrical contact pads on the first and second thermally and electrically insulative spacers being in electrical communication with the corresponding electrical contact surfaces on the first and second electrically and thermally conductive support arms, respectively; 
(f) a first electrically conductive lead (81a) in electrical communication with and fastened to the first electrically and thermally conductive blade support shank; 
(g) a second electrically conductive lead (81b) in electrical communication with and fastened to the second electrically and thermally conductive blade support shank; and 

Amend claim 29 as follows:
The apparatus of Claim 28, wherein the first and second electrically and thermally conductive blade support arms have integral support shaft members, the maximum temperature of the exposed surfaces of the electrically and thermally conductive blade support arms and their respective integral support shaft members is 50 C or lower during the expected exposure duration associated with an excision and coagulation procedure thereby avoiding unwanted thermal injury to surrounding healthy tissue.
Reasons for Allowance
Claims 2-6, 8 and 22-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The most pertinent piece of prior art of record is Groeben et al., (DE 3826786) which teaches a similar apparatus (Fig.1) including a handle (2), a support member (3) and support arms (legs 4a, 4b) supporting a blade (6). Groben teaches a similar structural configuration and shape.  
Another pertinent piece of prior art is Albrecht (U.S. PGPub. No. 2003/0229343) which teaches a similar apparatus for the excision of tissue (Figs. 1-9) comprising an RF loop (15) configured to excise tissue and connected to electrosurgical energy. Albrecht teaches mechanical drive electrical cables (13, 14) are used to rotate the RF loop (15) and are also insulated to conduct independent RF energy electrical signals from the wires (3, 3 and 3′, 3′) to opposite sides of the RF loop (15). Albrecht however does not cure the deficiencies of Groeben. 
Although the prior art of record teaches similar apparatuses that can be used for the excision of tissue, the prior art fails to explicitly discloses the specific configuration of the apparatus for excision of soft tissue as claimed in independent claim 28. 
Regarding independent claim 28, the prior art fails to discloses the particularly claimed, “(c) a first electrically and thermally conductive blade support arm (51) having a distal end incorporating a threaded hole (55a) and extending from the first electrically and thermally conductive blade support shank (50), and having an electrical contact surface; (d) a second electrically and thermally conductive blade support arm (53) having a distal end incorporating a threaded hole (55b) and extending from the second electrically and thermally conductive blade support shank (52), and having an electrical contact surface; (e) a surgically sharp heatable blade (30) having a cutting edge comprising a thermally conductive blade substrate (170), a first layer of electrically insulative material (160) onto which is disposed a second layer of electrically resistive material (162), and a first and second blade heater contact pads (164a and 164b), the surgically sharp heatable blade being mechanically fastened: (i) to the first electrically and thermally conductive blade support arm (51) with an intervening first thermally and electrically insulative spacer (62a) and first fastening screw (72a), a first electrically and thermally insulative sleeve (76a) surrounding any exposed portion of the first fastening screw, and a first electrically and thermally insulative washer (74a) positioned between the first fastening screw and the surgically sharp heatable blade; and (ii) to a second electrically and thermally conductive blade support arm with an intervening second thermally and electrically insulative spacer (62b) and a second fastening screw (72b), a second electrically and thermally insulative sleeve (76b) surrounding any exposed portion of the second fastening screw, and a second electrically and thermally insulative washer (74b) positioned between the second fastening screw and the surgically sharp heatable blade; the first thermally and electrically insulative spacer surmounted by first and third electrical contact pads (64a) and being in electrical communication by a first copper plated via (66a); the second thermally and electrically insulative spacer surmounted by second and fourth electrical contact pads (64b), being in electrical communication by a second copper plated via (66b); the first and second electrical contact pads on the first and second thermally and electrically insulative spacers being in electrical communication with the first and second blade heater contact pads; the third and fourth electrical contact pads on the first and second thermally and electrically insulative spacers being in electrical communication with the corresponding electrical contact surfaces on the first and second electrically and thermally conductive support arms, respectively” as recited in independent claim 28 and in combination with the other limitations of the claim. 
The Examiner has failed to find any other reference which alone or in any fair combination would disclose, fairly suggest or make obvious each and every limitation set forth in independent claim 28. 
Accordingly claims 2-6, 8, 22-27 and 29 are allowed due to their dependency on independent claim 28. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794